In the

        United States Court of Appeals
                  For the Seventh Circuit
                      ____________________
No. 19‐3342
ISABELLA NARTEY,
                                                  Plaintiff‐Appellant,
                                   v.

FRANCISCAN HEALTH HOSPITAL,
                                                 Defendant‐Appellee.
                      ____________________

          Appeal from the United States District Court for the
             Northern District of Illinois, Eastern Division.
          No. 1:18‐cv‐5327 — Sharon Johnson Coleman, Judge.
                      ____________________

        SUBMITTED MAY 24, 2021* — DECIDED JUNE 28, 2021
                   ____________________

    Before HAMILTON, SCUDDER, and KIRSCH, Circuit Judges.
   PER CURIAM. In August 2016 Millicent Nartey was admit‐
ted to a hospital where she suﬀered a stroke and eventually
passed away. Her daughter, Isabella Nartey, sued the

    * We have agreed to decide this case without oral argument because
the briefs and record adequately present the facts and legal arguments,
and oral argument would not significantly aid the court. FED. R. APP. P.
34(a)(2)(C).
2                                                   No. 19‐3342

hospital, alleging that its treatment did not comply with fed‐
eral and state law. The district court dismissed the complaint
but allowed Nartey 30 days to file an amended one. Nartey
missed the deadline, leading the district court to enter judg‐
ment against her. Nartey failed to file a formal notice of ap‐
peal within the initial time limit prescribed by Federal Rule of
Appellate Procedure 4, causing us to question our jurisdiction
to hear this appeal. But we can still reach the merits of Nar‐
tey’s arguments because she gave suﬃcient notice of her in‐
tent to appeal in other timely post‐judgment filings. In the
end, though, we agree with the district court that Nartey
failed to state a claim, and so we aﬃrm the dismissal of her
complaint.
                                I
                               A
    During the afternoon of August 3, 2016, paramedics
rushed Millicent Nartey to the hospital after she complained
of being unable to support her weight. She arrived at Francis‐
can Health Olympia Fields, a designated acute‐stroke‐ready
hospital, with her husband and children, including her
daughter Isabella Nartey. Finding Millicent at risk of a stroke,
the hospital transferred her to its intensive care unit.
    Three days later, Millicent suﬀered a stroke. Her condition
deteriorated quickly, and she was put on life support. Over
the next few days, the family expressed concern about the ad‐
equacy of care at Franciscan and sought to transfer Millicent
to another facility. Franciscan assisted in submitting the trans‐
fer paperwork to two other hospitals. But both declined the
requests for insurance reasons. On August 17, while a third
transfer request was pending, Franciscan advised the family
No. 19‐3342                                                  3

that Millicent was brain dead and that the hospital had de‐
cided to stop treatment and cancel the outstanding transfer
request.
    Nearly two years later, Nartey reviewed her mother’s
medical records from Franciscan. She claimed the records
lacked the transfer paperwork and some test results, includ‐
ing an MRI and CT scan. On August 3, 2018, Nartey, acting
pro se, sued the hospital alleging numerous claims under state
and federal law.
    The district court grouped Nartey’s 25‐count amended
complaint into three overarching claims. First, Nartey alleged
that Franciscan violated the federal Emergency Medical
Treatment and Active Labor Act (often shorthanded as
EMTALA) by failing to provide adequate care to her mother,
or alternatively to transfer her to another hospital. See
42 U.S.C. § 1395dd. Second, Nartey contended that Franciscan
violated Title VI of the Civil Rights Act, which prohibits fed‐
erally funded programs from discriminating on the basis of
race, color, or national origin. See 42 U.S.C. § 2000d. Third,
Nartey alleged that Franciscan fraudulently concealed test re‐
sults, preventing Nartey from timely bringing a medical mal‐
practice claim.
                              B
   The district court granted Franciscan’s motion to dismiss
each of Nartey’s claims. The court determined that Nartey’s
own factual allegations, even if accepted as true, did not es‐
tablish a violation of the EMTALA. Nor, the district court
added, did the complaint assert anything more than conclu‐
sory allegations of discrimination. The district court also de‐
termined that Nartey’s fraudulent concealment claim rooted
4                                                  No. 19‐3342

itself in allegations of medical malpractice. But because Nar‐
tey failed to adhere to an Illinois law that requires a plaintiﬀ
to support medical malpractice claims with an aﬃdavit af‐
firming consultation with a medical expert, the district court
dismissed the claim. See 735 ILCS 5/2‐622(a). In dismissing
Nartey’s complaint, the district court aﬀorded her 30 days to
file a second amended complaint.
    On the last day to do so, Nartey sought permission to add
new parties, but failed not only to attach a proposed amended
pleading naming them, but also to file a notice of presentment
as required by Local Rule 5.3(b). The district court denied
Nartey’s motion for these procedural failings and entered fi‐
nal judgment against her.
    Nartey’s ensuing post‐judgment filings were not a model
of clarity, but for now we need note only that after denying
her Rule 59(e) and 60(b) motions, the district court granted
Nartey an extension of time within which to appeal, a dead‐
line that she complied with.
                               II
    Before turning to the merits of the appeal, we pause (as we
must) to address our appellate jurisdiction. The question
arises against the backdrop of the extension of time to appeal
aﬀorded by the district court.
    Most civil litigants have 30 days from the entry of judg‐
ment to file a notice of appeal in district court. See 28 U.S.C.
§ 2107(a); FED. R. APP. P. 4(a)(1)(A). This period is automati‐
cally extended for another 30 days upon the timely filing of a
first post‐judgment motion under certain rules, including
Federal Rule of Civil Procedure 59(e). See FED. R. APP. P.
4(a)(4)(A)(iv)–(v). We know from Bowles v. Russell that the
No. 19‐3342                                                      5

“timely filing of a notice of appeal in a civil case is a jurisdic‐
tional requirement.” 551 U.S. 205, 214 (2007).
    After the district court entered a final judgment dismiss‐
ing Nartey’s complaint on August 29, 2019, she filed a timely
Rule 59(e) motion on September 7. The district court denied
that motion on September 13, leaving Nartey until October 14
to appeal both the final judgment and the denial of her Rule
59(e) motion.
   On September 25, Nartey filed a second post‐judgment
motion, this time under Rule 60(b). But because Nartey’s Rule
59(e) motion had already extended her appellate deadline, the
Rule 60(b) motion did not provide another automatic exten‐
sion. See Armstrong v. Louden, 834 F.3d 767, 769 (7th Cir. 2016)
(“Successive post‐judgment motions do not allow an eﬀective
extension of the time to appeal.”). What this means here is that
the deadline for Nartey to appeal the district court’s final
judgment remained October 14.
    On November 7, Nartey requested more time to appeal,
explaining that she remained in the process of trying to retain
new counsel and was unfamiliar with the rules setting the
time to appeal. This motion was timely under Rule
4(a)(5)(A)(i), which allows a party to seek such an extension
“no later than 30 days after the time prescribed by this Rule
4(a) expires.” Again, the Rule 4(a) deadline here, was October
14, less than 30 days prior to this November 7 filing. Out of
“an abundance of caution”—presumably, regarding whether
an extension was needed—the district court granted a 14‐day
extension to November 22. Nartey filed her notice of appeal
on the last day of the extension, November 22. But whether
the grant of the extension itself was correct, gives us pause.
6                                                    No. 19‐3342

    We review a district court’s decision to extend the time to
appeal for an abuse of discretion. See Mayle v. Illinois, 956 F.3d
966, 968 (7th Cir. 2020). A district court may exercise its dis‐
cretion to extend the appellate deadline only upon a litigant’s
motion demonstrating good cause or excusable neglect. See
28 U.S.C. § 2107(c); see also FED. R. APP. P. 4(a)(5)(A)(ii). The
district court found that Nartey’s need for more time as she
sought to retain new counsel amounted to good cause.
    We acknowledge that our case law in this area is messy.
Compare Mayle, 956 F.3d 966, with Nestorovic v. Metro. Water
Reclamation Dist. of Greater Chicago, 926 F.3d 427 (7th Cir.
2019). But two broader and interrelated observations seem
unobjectionable. First, district courts enjoy wide latitude in
determining whether a litigant’s explanation for missing a
deadline amounts to “good cause” or “excusable neglect.”
See, e.g., Mayle, 956 F.3d at 969 (“The district judge would not
have abused his discretion if he had denied the extension, but
he also did not abuse his discretion by granting it.”). Second,
as a court of review, our role is not to micromanage district
court exercises of discretion in this area. See Nestorovic,
926 F.3d at 431–32 (explaining that we will only find an abuse
of discretion “when the record contains no evidence on which
[the district court] could have rationally based its decision or
when the decision rests on an erroneous view of the law”). We
are sure to see future appeals presenting hard questions at the
outer bounds of what constitutes good cause or excusable ne‐
glect.
    But today’s case does not require any such diﬃcult line‐
drawing because Nartey’s post‐judgment statements and fil‐
ings in the district court provided enough notice of her intent
to appeal to satisfy our jurisdictional inquiry.
No. 19‐3342                                                    7

    Conduct that evinces a litigant’s intent to appeal, includ‐
ing other motions filed within the allotted time for an appeal,
can serve as proper notice. Owens v. Godinez, 860 F.3d 434, 437
(7th Cir. 2017). Nartey signaled her ultimate wish to appeal
multiple times, including in statements she made in open
court where she clearly expressed her intention to appeal and
her desire that her case remain closed. So, too, in her Rule
60(b) motion filed on September 25, 2019 did Nartey say that
she “understands she has 30‐days from this Honorable
Court’s September 13, 2019, order to appeal any part of final
judgment.” The motion also requested relief from the denial of
her Rule 59(e) motion, signaling her intent to appeal that rul‐
ing in addition to the final judgment. In these circumstances,
and mindful of Nartey’s status as a pro se litigant, that was
enough—her appeal was timely.
    We also have jurisdiction to review the district court’s de‐
nial of Nartey’s Rule 60(b) motion. Nartey’s November 7 re‐
quest for an extension to file her appeal signaled a specific in‐
tent to appeal the court’s denial of the Rule 60(b) motion and
was filed within 30 days of the district court’s judgment dis‐
missing her Rule 60(b) motion. This amounts to adequate no‐
tice under Owens and allows us to hear Nartey’s appeal of this
judgment as well.
                               III
    Turning to the appeal’s merits, we follow the district
court’s grouping of the claims. Beginning with the EMTALA
claims, we agree that the operative complaint alleges no facts
that would establish a violation of the statute. To the contrary,
the complaint acknowledges that Franciscan met the Act’s
screening requirement by examining Nartey’s mother and de‐
termining an emergency condition existed. See 42 U.S.C.
8                                                  No. 19‐3342

§ 1395dd(a). At that point, the Act required that Franciscan ei‐
ther provide further treatment or transfer Nartey’s mother in
accordance with certain parameters. See Id. § 1395dd(b)(1).
Franciscan met its obligation by choosing the former—admit‐
ting Nartey’s mother into the ICU. 42 C.F.R. § 489.24(d)(2)(i).
Indeed, the Act discourages transferring patients instead of
providing treatment. See § 1395dd(b)(1)(A)–(B); see also Beller
v. Health & Hosp. Corp. of Marion Cnty., Ind., 703 F.3d 388, 390
(7th Cir. 2012).
    Nartey is dissatisfied with the quality and scope of the
treatment her mother received at Franciscan, but the
EMTALA is not a malpractice statute covering treatment after
an emergency patient is screened and admitted. We therefore
join the chorus of circuits that have concluded the EMTALA
cannot be used to challenge the quality of medical care. See,
e.g., Smith v. Crisp Reg’l Hosp., Inc., 985 F.3d 1306, 1308
(11th Cir. 2021); Williams v. Dimensions Health Corp., 952 F.3d
531, 538 (4th Cir. 2020); Torretti v. Main Line Hosps., Inc.,
580 F.3d 168, 173 (3d Cir. 2009); Hunt ex rel. Hunt v. Lincoln
Cnty. Mem’l Hosp., 317 F.3d 891, 894 (8th Cir. 2003); St. An‐
thony Hosp. v. U.S. Dep’t of Health & Hum. Servs., 309 F.3d 680,
694 (10th Cir. 2002); Bryant v. Adventist Health Sys./W.,
289 F.3d 1162, 1166 (9th Cir. 2002); Hardy v. N.Y. City Health &
Hosp. Corp., 164 F.3d 789, 792–93 (2d Cir. 1999).
    Nor did Franciscan’s inability to transfer Nartey’s mother
violate Title VI. While Nartey presents some statistical evi‐
dence that hospital transfers are less common among racial
minorities, her own complaint establishes that Franciscan was
not responsible for Millicent remaining there. Franciscan as‐
sisted Nartey in requesting transfers, but the receiving hospi‐
tals denied those requests. And even if state law were relevant
No. 19‐3342                                                     9

to an alleged Title VI violation, Nartey is mistaken that Illinois
law required Franciscan to transfer Millicent to a specialized
facility. As with the EMTALA, Illinois law provides hospitals
with the option of admitting the patient for appropriate care
or transferring the patient to another facility. See 210
ILCS 50/3.117(b)(3)(B), (b)(3)(H).
    Finally, the district court properly dismissed Nartey’s
fraud claims for failing to allege the necessary elements of
fraudulent concealment. To be sure, the district court erred in
dismissing Nartey’s claims for failing to attach an aﬃdavit
from a medical professional as required under Illinois medi‐
cal malpractice law. See 735 ILCS 5/2‐622(a)(1); see also
McDonald v. Lipov, 13 N.E.3d 179, 186 (Ill. App. Ct. 2014). We
have instructed district courts not to dismiss a complaint at
the pleading stage for failing to attach a 5/2‐622 aﬃdavit. See
Young v. United States, 942 F.3d 349, 351 (7th Cir. 2019). More
to it, this is not the type of case in which the requirement
would apply: Nartey sought damages for the concealment of
test results, not for medical malpractice.
    But the district court also dismissed these counts in Nar‐
tey’s complaint because they did not state a fraudulent con‐
cealment claim. We agree. Fraudulent concealment occurs
when a defendant intentionally induces a false belief through
the concealment of a material fact while under a duty to
speak. See Abazari v. Rosalind Franklin Univ. of Med. & Sci.,
40 N.E.3d 264, 274 (Ill. App. Ct. 2015). For the concealment to
be fraudulent, it must not be discoverable through a reasona‐
ble inquiry. See id. Nartey alleged that Franciscan intended to
hide certain test results by omitting them from her mother’s
records so that she could not uncover alleged malpractice. But
her pleadings also established that she knew to look for
10                                                 No. 19‐3342

certain test results in her mother’s records because the doctors
who ran the tests told her about them. In short, a reasonable
inquiry would have discovered the alleged concealment.
    Nartey also challenges the district court’s refusal to allow
her to again amend her complaint before or after it entered
judgment. She passes over the fact that the district court dis‐
missed her “corrected” amended complaint (her third plead‐
ing) without prejudice, allowing 30 days to file another
amended complaint. It entered judgment only after she failed
to timely amend, to explain why she could not comply with
the deadline or to comply with local rules regarding the pre‐
sentment of motions. Such eﬀorts at accommodation do not
show that the district court abused its discretion by denying
the motion. See Hinterberger v. City of Indianapolis, 966 F.3d
523, 528 (7th Cir. 2020).
   We have considered Nartey’s other arguments and deter‐
mined they lack merit.
                                                   AFFIRMED